                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

Terry Tyrone Pullen, Jr.,

              Plaintiff,
                                                        Case No.: 1:16-cv-515
       v.
                                                        Judge Michael R. Barrett

William Cool, et al.,

              Defendants.

                                   OPINION & ORDER

       This matter is before the Court on the Magistrate Judge’s February 15, 2019

Report and Recommendation (“R&R”) that Defendants’ Motion for Summary Judgment

be granted. (Doc. 97).

       The parties were given proper notice under Rule 72(b) of the Federal Rules of

Civil Procedure, including notice that the parties would waive further appeal if they failed

to file objections to the R&R in a timely manner. See United States v. Walters, 638 F.2d

947, 949-950 (6th Cir. 1981).       Plaintiff filed Objections to the R&R.     (Doc. 100).

Defendants filed a Response to Plaintiff’s Objections. (Doc. 101).

       For the reasons stated below, Plaintiff’s Objections are OVERRULED; and the

Court ADOPTS the Magistrate Judge’s February 15, 2019 R&R.

   I. BACKGROUND

       Plaintiff is an inmate currently incarcerated at the Southern Ohio Correctional

Facility (“SOCF”). Plaintiff brings his claims pro se pursuant to 42 U.S.C. §1983 and the

Eighth Amendment. Plaintiff claims that Defendants were deliberately indifferent to his

health and safety.      The Magistrate Judge has set forth the procedural and factual
background in her R&R and the same will not be repeated here except to the extent

necessary to address Plaintiff’s objections.

   II. ANALYSIS

   A. Standard of Review

       This Court shall consider objections to a magistrate judge's order on a

nondispositive matter and “shall modify or set aside any portion of the magistrate

judge's order found to be clearly erroneous or contrary to law.” Fed. R. Civ. P. 72(a).

When objections to a magistrate judge’s report and recommendation are received on a

dispositive matter, the assigned district judge “must determine de novo any part of the

magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ. P.

72(b)(3).   After review, the district judge “may accept, reject, or modify the

recommended decision; receive further evidence; or return the matter to the magistrate

judge with instructions.” Id.; see also 28 U.S.C. § 636(b)(1).

       Defendants filed a Motion for Summary Judgment.           Federal Rule of Civil

Procedure 56(a) provides that summary judgment is proper “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” The moving party has the burden of showing an absence

of evidence to support the non-moving party’s case. Celotex Corp. v. Catrett, 477 U.S.

317, 325 (1986). Once the moving party has met its burden of production, the non-

moving party cannot rest on his pleadings, but must present significant probative

evidence in support of his complaint to defeat the motion for summary judgment.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986).




                                               2
   B. Section 1983

       “[T]o survive summary judgment in a § 1983 action, [the plaintiff] must

demonstrate a genuine issue of material fact as to the following ‘two elements: 1) the

deprivation of a right secured by the Constitution or laws of the United States and 2) the

deprivation was caused by a person acting under color of state law.’”               Johnson v.

Karnes, 398 F.3d 868, 873 (6th Cir. 2005) (quoting Ellison v. Garbarino, 48 F.3d 192,

194 (6th Cir. 1995)).

       The Magistrate Judge concluded that Plaintiff has failed to establish claims under

the Eighth Amendment.          The Supreme Court has held that under the Eighth

Amendment, “prison officials have a duty . . . to protect prisoners from violence at the

hands of other prisoners.” Farmer v. Brennan, 511 U.S. 825, 833 (1994) (internal

quotation marks and citation omitted).

       A claim for violation of the duty to protect under the Eighth Amendment has

objective and subjective components. Id. at 835-38 (1994). To satisfy the objective

component, the plaintiff must show that absent reasonable precautions, he or she was

exposed to a substantial threat of serious harm. Id. at 837. 1 To satisfy the subjective

component, the prisoner must show that (1) “the official being sued subjectively

perceived facts from which to infer a substantial risk to the prisoner,” (2) the official “did

in fact draw the inference,” and (3) the official “then disregarded that risk.” Richko v.


       1
        The Magistrate Judge noted that “[t]here is some tension in Sixth Circuit case law on
how to frame [the] objective inquiry” of an Eighth Amendment failure to protect claim. See
Thorp v. Ohio Dept. of Rehab, and Correction, No. 2:15-cv-1121, 2017 WL 661492, at *4 (S.D.
Ohio Feb. 17, 2017); Holder v. Saunders, No. 13-38, 2014 WL 7177957, at *5 (E.D. Ky. Dec.
2014). One set of cases looks only at whether the inmate suffered a sufficiently severe injury;
the other set examines whether there was an objectively substantial risk of harm to the inmate
before the injury occurred. The Magistrate Judge did not find it necessary to resolve this
tension because Plaintiff has not satisfied his burden under either inquiry.


                                               3
Wayne County, Mich., 819 F.3d 907, 915-16 (6th Cir. 2016) (citing Rouster v. Cty. of

Saginaw, 749 F.3d 437, 446 (6th Cir. 2014)).

       Plaintiff maintains that Defendants failed to protect him from assaults by

prisoners and retaliation by officers. As the Magistrate Judge explained, there is no

dispute that on October 2, 2014, Plaintiff was assaulted by inmate Lorenzo Garcia.

However, the Magistrate Judge explained that Plaintiff has not suffered a sufficiently

severe injury based on the medical treatment notes in the record; and he did not seek

follow-up medical treatment. The Magistrate Judge also explained that when construed

in Plaintiff’s favor, the evidence does not support a finding that there was an objectively

substantial risk of harm to plaintiff before the attack by Garcia. The Magistrate Judge

noted that even accepting as true Plaintiff’s allegations that he informed Perdas and

Nolan that he feared being assaulted by other inmates, at the time Plaintiff was

attacked, he was being escorted by a correction officer past other inmates who were

confined in their cells. For these reasons, the Magistrate Judge concluded that Plaintiff

had not satisfied the objective element of his failure to protect claim; and Defendants

are entitled to summary judgment on Plaintiff’s Eighth Amendment claim arising out of

the October 2, 2014. The Court finds no error in this conclusion.

       The Magistrate Judge also concluded that Plaintiff had not satisfied the

subjective element because even if Plaintiff informed Swaney, Perdas or Nolan that he

would be harmed if he was moved to a new cell location, there is nothing in the record

which would show that these defendants had any control over his cell placement. The

Magistrate Judge also noted that at the time of the attack, Plaintiff was being escorted

by Correction Officer Riddick, who is not a part to this lawsuit.




                                              4
       Next, Plaintiff argues he has shown deliberate indifference because Defendants

denied him protective custody.     However, as the Magistrate Judge explained, even

though Plaintiff’s request for protective custody was denied, he was moved to another

housing unit. “Responding to a risk to an inmate by referring the matter for further

investigation or taking other appropriate administrative action may in some cases fulfill

an official’s protective duties under the Eighth Amendment.” Bishop v. Hackel, 636 F.3d

757, 769-770 (6th Cir. 2011). Moreover, as the Magistrate Judge explained, Plaintiff

claims only mental pain as a result of the denial of his request for protective custody,

which does not support a claim for deliberate indifference. See 42 U.S.C. § 1997e(e)

(“No Federal civil action may be brought by a prisoner confined in a jail, prison, or other

correctional facility, for mental or emotional injury suffered while in custody without a

prior showing of physical injury.”). The Court finds no error in the Magistrate Judge’s

conclusion that Defendants are entitled to summary judgment on Plaintiff’s claims based

on denial of his request for protective custody.

       Finally, Plaintiff explains that the Magistrate Judge erred in concluding that

Defendant Englehardt was deliberately indifferent to his health and safety by telling

other inmates that he was a snitch. To the extent being labeled a “snitch” could make

an inmate a target for other prisoners' attacks, there is no Eighth Amendment deliberate

indifference claim without any resulting physical harm stemming from being labeled a

snitch. See Thompson v. Mich. Dep't of Corrections, 25 F. App'x 357, 359 (6th Cir.

2002) (affirming district court’s dismissal where “[plaintiff’s] claim that he was

endangered by being labeled a snitch was unsupported by any allegation of resultant

harm”).




                                             5
      Therefore, the Magistrate Judge did not err in concluding that Defendants are

entitled to summary judgment on Plaintiff’s claim under the Eighth Amendment.

   III. CONCLUSION

      Based on the foregoing, that Magistrate Judge’s February 15, 2019 R&R (Doc.

97) is ADOPTED. Accordingly, it is hereby ORDERED that:

   1. Defendants’ Motion for Summary Judgment (Doc. 85) is GRANTED;

   2. The Court certifies pursuant to 28 U.S.C. § l 915(a)(3) that for the foregoing
      reasons an appeal of this Court's Order would not be taken in good faith. See
      McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).

   3. This matter is CLOSED and TERMINATED from the active docket of this Court.

   IT IS SO ORDERED.
                                                  /s/ Michael R. Barrett
                                              JUDGE MICHAEL R. BARRETT




                                          6
